Citation Nr: 9910807	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sessile 
osteochondroma, left distal femur.

2.  Entitlement to an increased evaluation for infrapatellar 
bursitis, right knee, also claimed as chondromlacia patellar 
(a right knee disability).

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for possible 
chondromlacia patellar, left knee, also claimed as 
infrapatellar bursitis (a left knee disability).  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to July 
1980.

The Board of Veterans' Appeals (Board) previously remanded 
this case to the St. Petersburg, Florida, Regional Office 
(RO) in March 1995, February 1997, May 1998 and September 
1998 and the procedural history contained therein, as 
relevant to the case now before the Board, is incorporated by 
reference.  The Board for clarification purposes will set 
forth below the procedural history of the claims which are 
currently in appellate status.

In a July 1991 rating decision the RO denied the veteran's 
claim for an increased evaluation for his service-connected 
right knee disability.  The veteran was sent notice of this 
determination in August 1992, and a notice of disagreement 
was received in September 1992.  A statement of the case was 
issued in December 1992.  A substantive appeal was received 
from the veteran in December 1992. 

In an October 1995 decision the RO established service 
connection for a left knee disability and assigned a 
noncompensable disability evaluation from June 1982, the date 
of the claim.  A notice of disagreement was received in 
November 1995.  A statement of the case was issued in 
November 1997.  A substantive appeal was received from the 
veteran in December 1997.  The Board notes that in a November 
1997 decision, the RO assigned an evaluation of 10 percent 
for this service-connected disability, also effective from 
the date of the claim (June 1982).  

In a November 1997 decision by the RO denied the veteran's 
claim for entitlement to service connection for sessile 
osteochondroma, left distal femur and a total rating for 
compensation based on individual unemployability.  A notice 
of disagreement was received in December 1997.  A statement 
of the case was issued in October 1998.  A substantive appeal 
was received from the veteran in October 1998. 

Finally, the Board points out that the claims regarding the 
veteran's left knee disability, right knee disability, as 
well as his claim for a total rating for compensation 
purposes based on individual unemployability, are all 
addressed in the REMAND portion of this decision.  


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's sessile osteochondroma, left distal femur is a 
developmental defect.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a sessile osteochondroma, left distal femur is without legal 
merit as the sessile osteochondroma, left distal femur is 
developmental.  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).


The appellant contends that service connection is warranted 
for sessile osteochondroma, left distal femur.  The record 
reflects that in support of this claim, received in November 
1995, the veteran attached X-rays of his left knee.  The RO 
forwarded this X-ray to a private examiner for his 
interpretation and impression.  This examiner responded in a 
July 1997 letter, indicating that he had reviewed the April 
1995 X-ray of the left knee.  He stated that "[t]his study 
demonstrates a benign appearing...osteochondroma at the 
posterior margin of the distal femur.  This finding is 
developmental in nature and is not trauma or employment 
related" (emphasis added).  A benign osteochondral lesion 
about the left distal femur (i.e. left distal femoral 
osteochondroma) was also noted in examination reports dated 
in October 1997, June 1998, and November 1998.  These reports 
do not refute the finding made by the specialist who examined 
the X-ray of the veteran's left knee and determined that the 
sessile osteochondroma, left distal femur was a developmental 
defect.  

The private specialist who examined the X-ray of the 
veteran's left knee has clearly stated that the sessile 
osteochondroma, left distal femur is a developmental defect, 
and, as noted above, developmental defects are not diseases 
or injuries within the meaning of applicable (VA service 
connection) legislation.  As the veteran's sessile 
osteochondroma, left distal femur is not an injury or disease 
for VA compensation purposes, the claim must be denied as it 
lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's appeal for service connection for sessile 
osteochondroma, left distal femur is denied.




REMAND

In Board remands dated in May and September 1998, the 
veteran's claims for increased evaluations for his service-
connected knee disabilities were remanded to the RO for 
further development and adjudication, to include 
consideration of certain applicable VA case law and General 
Counsel Opinions.  

It appears that consideration was given to the various 
opinions, case law, and regulations in a December 1998 
supplemental statement of the case.  However, while the 
"decision" portion of the supplemental statement of the 
case indicates that ratings higher than 10 percent were not 
warranted for either knee disability, the "reasons and 
bases" portion of this document indicates that evaluations 
of 20 percent were warranted for each disability.  Subsequent 
records indicate that each knee disability remained rated as 
10 percent disabling; as such, the Board finds that 
clarification in this regard is in order prior to further 
adjudication.  As such, the claim for entitlement to a total 
rating for compensation purposes based on individual 
unemployability must necessarily be held in abeyance at this 
time.  

The Board points out that if the evaluations for these 
disabilities were (or ultimately are) in fact increased, a 
supplemental statement of the case is not the appropriate 
means for accomplishing this task, under proper appellate 
guidelines (a supplemental statement of the case will 
constitute a decisional document in any instance in which 
the rating activity confirms a decision at issue in the 
appellate process.  A separate confirmed rating decision 
will not be required in these cases.  However, a rating 
requiring a coded conclusion for entry of amended award data 
(i.e., a partial grant) will be separately prepared on blue 
paper as a signed rating codesheet.  See VA Manual M 21-1, 
Part IV, § 8.11(a)(Change 84, August 26, 1996)).

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  

As noted on the title page of this decision, the veteran has 
expressed dissatisfaction with the initial rating assigned 
following the grant of service connection for a left knee 
disability.  In readjudicating this particular claim, 
consideration should be given to the application of "staged 
ratings" as enunciated by the Court in the Fenderson case.  
In this regard, it is again noted that the initial rating was 
assigned from June 1982; therefore, there may be additional, 
relevant VA records not currently associated with the claims 
folder.  These records should be associated with the claims 
folder prior to further adjudication.  

Finally, the Board notes that in a December 1998 decision, 
the RO denied the veteran's claims for entitlement to service 
connection for arthritis of the ankles and for a back 
disability secondary to the service-connected knee 
disabilities.  Further, the RO denied the veteran's request 
to reopen a previously denied claim for entitlement to 
service connection for a back disability on a direct basis.  
In January 1999, the RO received a notice of disagreement 
with respect to these claims from the veteran's 
representative.  As such, the veteran and his representative 
should be furnished with a statement of the case for this 
issue.  See 38 C.F.R. § 19.26 (1998); Manlincon v. West, No. 
97-1467 (U.S. Vet. App. Mar. 12, 1999) (a notice of 
disagreement initiates review by the Board of the RO's 
denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue). 

For the above reasons, this matter is REMANDED to the RO for 
the following action:

1.  A statement of the case should be 
issued to the veteran and his 
representative by the RO with respect to 
the veteran's claims for service 
connection for arthritis of the ankles 
and a back disability secondary to the 
service-connected knee disabilities, and 
his request to reopen a previously denied 
claim for a back disability on a direct 
basis.  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place these 
issues in appellate status. 38 C.F.R. 
§ 19.26 (1998).

2.  The RO should take the appropriate 
steps to associate with the claims folder 
all of the veteran's VA treatment 
records, which are not currently in the 
claims folder, especially any from June 
1982 forward.

3.  The RO should readjudicate the 
veteran's claim for a higher initial 
evaluation for his service-connected left 
knee disability; consideration should 
also be given to the application of 
"staged ratings" as enunciated in 
Fenderson (and noted above).  The RO 
should also readjudicate the veteran's 
claim for an increased evaluation for his 
service-connected right knee disability.  
With respect to these two claims, the RO 
should provide clarification regarding 
the evaluations assigned in the December 
1998 supplemental statement of the case, 
as noted above.

4.  The RO should then readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  

5.  If any action (other than that 
documented in paragraph 1 above) taken in 
regard to issues currently in appellate 
status is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.  No action is required by 
the veteran unless he receives further 
notice. 


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

